Citation Nr: 1339584	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  06-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to December 6, 2009, for left eye defect with decreased visual acuity and pale disc secondary to injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The appellant served in the Florida Army National Guard from April 1980 to April 1992.  He served on active duty for training from July 7, 1980, to September 8, 1980, and from July 27, 1981, to September 27, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

The Veteran had a hearing before the undersigned in May 2008.  A transcript of the proceeding has been associated with the claims file.  

In July 2008, the Board remanded the claim for additional development and adjudicative action.  When the case came back to the Board, it denied an initial evaluation in excess of 10 percent in a December 2009 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Memorandum Decision, the Court set aside the Board's December 2009 decision and remanded the claim for further proceedings consistent with the decision.  

Thereafter, the Board remanded the claim in February 2012 and April 2013 for additional development.  The case has been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDING OF FACT

Prior to December 6, 2009, the Veteran's left eye problems were manifested by blurry vision, difficulty focusing on near and far objects, occasional eye pain, light sensitivity, and a large blind spot, with average contraction of his left eye visual field of 22 and 47 degrees, but were not manifested in corrected visual acuity worse than 20/200 in the left eye.


CONCLUSION OF LAW

Prior to December 6, 2009, the criteria for an evaluation of 20 percent, but no greater, for left eye defect with decreased visual acuity and pale disc secondary to injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.383, 4.1-14, 4.79, Diagnostic Codes (DCs) 6000-6091 (2013); 38 C.F.R. § 4.84a, DCs 6099-6011, 6011-6077 (effective prior to December 10, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's Virtual VA and VBMS electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

In this case, the claim is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued a notice letter in January 2004 that satisfied many of the duty to notify provisions.  In addition, March 2006, August 2008, and December 2009 letters provided after the initial grant of service connection fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Several of the letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal during the hearing and obtained information concerning treatment for the disability.  The Veteran provided testimony as to his symptoms and how the disability affects his daily activities and industrial pursuits.  In response to the evidence elicited at the Board hearing, the Veteran's claim was remanded for additional development prior to adjudication.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the claims file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  In that regard, the Board acknowledges that the June 2011 Memorandum Decision and subsequent Board remands have directed that authorization be obtained to clarify a November 2008 treatment record from a private physician.  VA has sent multiple letters to the Veteran in an attempt to comply with the directives set forth in the June 2011 Memorandum Decision.  The Veteran did not provide a completed authorization form that would authorize VA to contact the physician for clarification.  In September 2013, however, the Veteran submitted a statement in which he asserted that the private physician actually was "a Tallahassee-based VA physician and his treatments on my left eye should be contained within my VA medical record which you certainly have access to."  The Veteran did not authorize the release of any private records or a clarification of the earlier November 2008 private treatment report.  As the treatment records from October 2008 and VA examination in December 2008 (i.e. the month before and month after the November 2008 private record) showed uncorrected distance visual acuity of 20/400 and in light of the Veteran's May 2010 statement that his 20 percent rating for the left eye should be effective from the date of his original claim for service connection, the Board concludes that further remand is not required.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that it is the Veteran's ultimate responsibility to assure that the VA receives all the information and evidence needed to substantiate his claim).  

As to the Veteran's claim for higher rating, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  In this case, however, the Veteran's January 2006 and December 2008 VA examination reports are thorough and consistent with contemporaneous VA and private treatment records, and provide sufficient information to allow the Board to render an informed decision.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Therefore, the examination in this case provides an adequate record upon which to base a decision with regards to the increased rating claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In light of the adequacy of the VA examinations of record, the Board concludes that a retrospective medical opinion is not necessary.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  

Based on the multiple notice letters to the Veteran, the December 2008 VA examination, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claims for increased initial ratings, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

For the period prior to December 6, 2009, the Veteran historically was rated under DC 6099-6011 as analogous to retina, localized scars, atrophy, or irregularities of, centrally located, with irregular, duplicated enlarged or diminished image.  The Veteran's left eye disability rating currently is assigned under DC 6011-6077.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  Here, the Veteran's service-connected left eye disability is rated as analogous to retinal injury (DC 6011) and impairment of central visual acuity (DC 6077).  38 C.F.R. § 4.20 (2013).  The Veteran claims the rating prior to December 6, 2009, does not accurately depict the severity of his condition during that period.  Specifically, the Veteran contends that a 20 percent rating is warranted for his left eye disability for the period prior to December 6, 2009.  Affording the Veteran the benefit of the doubt, the Board finds that for the period prior to December 6, 2009, the Veteran's symptoms most closely approximate those necessary for a 20 percent disability rating.

Initially, the Board notes that during the rating period on appeal, VA amended its regulations for rating disabilities of the eye.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  It is indicated in the Federal Register that these amendments shall apply to all applications for benefits received by VA on or after December 10, 2008.  The Veteran's claim was received in December 2003, however, the December 2012 SSOC appears to indicate consideration of the new criteria in response to the Veteran's contentions.  Accordingly, the Board also will consider the claim under the old and new criteria in order to ascertain which version would accord him the highest rating.  The Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal, however rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Therefore, the prior version of the applicable DCs at 38 C.F.R. § 4.84a will be applied to the period on or after the effective date of the new regulation, and the amended version of 38 C.F.R. § 4.79 will be applied as of its effective date, to determine which is more advantageous to the Veteran.  

Under the regulations prior to the December 10, 2008 amendment, DC 6011 provides that damage to the retina may be rated as 10 percent disabling if there are localized scars, atrophy, or irregularities of the retina that are centrally located with irregular, duplicated, enlarged or diminished images.  As noted above, the Veteran already has been assigned a 10 percent disability rating, which represents the maximum schedular rating available under 38 C.F.R. Part 4, DC 6011 (2008).  That said, there are other potentially applicable DCs that provide ratings greater than 10 percent under both the old and new eye regulations.

As a preliminary matter, the Board notes that 38 C.F.R. § 3.383, was amended effective March 18, 2009, and that the new rule applies to applications for benefits such as this one that were filed with VA before December 26, 2007, and were pending before VA on December 26, 2007.  See 74 Fed. Reg. 11481 (March 18, 2009).  Under 38 C.F.R. § 3.383(a) (2009), compensation is payable for combined service-connected and nonservice-connected eye disabilities only when there is impairment of vision in each eye that is rated at a visual acuity of 20/200 or less or the peripheral field of vision for each eye is 20 degrees or less.  In this instance, the Veteran is service-connected for the left eye, but is not in receipt of VA benefits for the right eye during the applicable appellate time period.  In that regard, a January 2013 rating decision granted entitlement to service connection for right eye angle recession; however, the effective date assigned was from January 28, 2011.  In any case, during the appellate time period the Veteran did not have vision in the right eye rated at a visual acuity of 20/200 or less, nor was there evidence of peripheral field of vision of 20 degrees or less.  As such, the Veteran does not meet the requirements of the amended regulation.

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008); 38 C.F.R. § 4.76 (2013).  

Eye impairment is rated on the basis of impairment of central visual acuity.  Prior to December 10, 2008, DCs 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.84a (2008).  From December 10, 2008, DCs 6061 - 6066 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.79 (2013).

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008); 38 C.F.R. § 4.79, DC 6066 (2013).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity of 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, DCs 6077, 6078 (2008); 38 C.F.R. § 4.79, DC 6066 (2013).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, DCs 6070, 6074, 6076, 6077, 6078 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2013).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, DCs, 6066, 6070, 6073, 6076 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2013).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076, 6078 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2013).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2013).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2013).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/200; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2013).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/200; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2013).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/200; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, DCs 6061, 6062, 6063, 6067, 6071 (2008); 38 C.F.R. § 4.79, DCs 6064 and 6065 (2013).

A private medical record dated in January 2005 showed the Veteran had 20/25 vision in the right eye and 20/60 and 20/50 in the left eye.

Following his notice of disagreement, the Veteran underwent a VA eye examination in January 2006.  Prior to the exam, the Veteran complained of decreased vision or vision loss in the left eye.  He stated that he was not suffering from double vision but did have occasional eye pain.  He also complained about his glasses not helping him see.  When examined, the Veteran's visual corrected acuity was assessed as 20/20 in the right eye and 20/50 in the left eye.  Confrontational fields were full in the right eye and constricted in the left eye.  Goldmann visual fields tests showed a normal field in the right eye and a constricted field in the left eye.  The VA examination report indicated that the right eye had the III/4e isopter extend up superiorly to 40 degrees, temporally to 75 degrees, inferiorly to 50 degrees, and nasally to 55 degrees.  The left eye had the III/4e isopter extend up superiorly to 20, temporally to 30, inferiorly to 30, and nasally to 20 with an enlarged blind spot.  Using all eight points of reference, the average was 22.  It was also noted that there was optic nerve damage on the left side.

In a February 2006 VA outpatient treatment record, corrected visual acuity in the left eye was 20/50 and 20/20 in the right eye.  A February 2006 private treatment record, by contrast, found corrected distance visual acuity of 20/30 in the right and 20/200 in the left.  An April 2006/July 2007 private treatment record found corrected distance visual acuity of 20/25 in the right and 20/200 in the left.  The impression was suspect glaucoma bilaterally and left eye optic atrophy that was stable.

Another examination of the eyes was performed in March 2007.  The results from that examination mirrored the results obtained in January 2006 with one exception.  The Veteran's visual corrected acuity in the left eye was adjudged to be 20/60.  In June 2007, VA treatment records showed uncorrected visual acuity in the right eye of 20/20- and in the left eye of 20/70-.  Corrected visual acuity was 20/60 on the left (nasal field present) and 20/20 on the right.

A third examination was accomplished in March 2008.  When examined, the Veteran's visual corrected acuity was assessed as 20/20 in the right eye and 20/100- in the left eye.  Goldmann visual fields tests were not performed.  It was also reported that there was "optic atrophy."  In April 2008, corrected visual acuity was 20/150+2 in the left eye and 20/20 in the right eye.  A July 2008 private treatment record included findings of uncorrected distance vision in the right eye of 20/30 and uncorrected distance vision in the left eye of 20/400.  An October 2008 VA treatment record included uncorrected visual acuity findings of 20/20- in the right eye and 20/400 in the left eye that were corrected to 20/20 in the right eye and 20/70 in the left eye.  At two other separate points in the same record, however, the treatment provider indicated that the Veteran's left eye visual acuity at the time of current treatment was 20/150+.

A November 2008 report by a private neuro-ophthalmologist also is of record.  When examined, the Veteran's visual acuity was adjudged to be 20/20 in the right eye and less than 20/400 for the left eye.  (As noted in the June 2011 Memorandum Decision and subsequent Board remands, the record did not indicate whether the vision was corrected or uncorrected visual acuity.)  Confrontational fields were judged to be full and there were no evidence of proptosis; there was full motility of both eyes.  Optic nerve atrophy was once again diagnosed.

As a result of the Board's July 2008 remand, another VA eye examination was done in December 2008.  The Veteran reported that he did not have periods of incapacitation as a result of the eye disorder.  It was further noted however that the Veteran experienced "distorted image, glare, blurring, photophobia" along with "floaters."  When examined, the Veteran's uncorrected visual acuity was noted to be 20/25 in the right eye and 20/400 in the left eye, while his visual corrected acuity was adjudged to be 20/20 in the right eye and 20/70 for distance vision and 20/100 for near vision for the left eye.  The examiner determined that there was a visual field defect and a "scotoma" present in the left eye but not the right eye.  It was further noted that the Veteran was "bothered" by his loss of a temporal field in the left eye and this was associated with optic neuropathy of the left eye.  Finally, the physician reported that, because of the left eye disability, there were "effects" on the Veteran's daily activities, but not his usual occupation.  Goldmann visual fields tests showed a slightly constricted field in the right eye and a constricted field in the left eye.    

A May 2009 VA treatment record included a finding of corrected right eye vision of 20/20-1 and corrected left eye vision of 20/150-1.  The visual field was noted to be restricted in the left eye, but it does not appear that Goldmann visual fields tests were performed.

Based on the foregoing and affording the Veteran the benefit of the doubt, the Board finds that a 20 percent rating is warranted under either DC 6077 (old regulations) or DC 6066 (new regulations) for decreased central visual acuity for the entire appellate period prior to December 6, 2009.  As discussed above, the Veteran's nonservice-connected (during the applicable appellate time period) right eye visual acuity was not less than 20/200 and his field of vision was not less than 20 degrees prior to December 6, 2009.  As such, the Veteran's right eye will be considered normal and evaluated as 20/40 for rating purposes.  See 38 C.F.R. § 3.383(a)(1) (2008) and (2009); 38 C.F.R. § 4.14 (2008), (2009), (2013) (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation); 38 C.F.R. § 4.75(c) (2013).  Therefore, to warrant a 20 percent rating prior to December 6, 2009, the evidence must establish corrected vision loss of at least 20/200 in the service-connected eye.  38 C.F.R. § 4.84a, DC 6077 (2008); 38 C.F.R. § 4.79, DC 6066 (2013).  As discussed above, February 2006 and April 2006/July 2007 private treatment records recorded corrected distance visual acuity of 20/200.  Thus, there are multiple treatment records during the appellate time period documenting corrected left eye distance visual acuity of 20/200.  As such, affording the Veteran the benefit of the doubt the Board concludes that a 20 percent rating is warranted for the period prior to December 6, 2009, pursuant to DC 6077 (or DC 6066 under the new regulations).

A rating higher than 20 percent based on impairment of visual acuity is not warranted under either the old or new regulations.  Again, as the Veteran's right eye is not service-connected for the appellate time period at issue (i.e. prior to December 6, 2009), the Veteran's right eye will be considered to have corrected distance visual acuity of 20/40 for rating purposes.  In order to warrant a rating greater than 20 percent prior to December 6, 2009, the evidence must demonstrate that the Veteran's corrected distance visual acuity was 10/200 (i.e. 20/400) or worse.  See 38 C.F.R. § 4.84a, DC 6077 (2008); 38 C.F.R. § 4.79, DC 6066 (2013).  There is no record during the appellate time period showing corrected distance visual acuity of 10/200 (20/400) or worse.  As such, a rating greater than 20 percent is not warranted based on decreased visual acuity.  See 38 C.F.R. § 4.84a, DCs 6061-6079 (2008); 38 C.F.R. § 4.79, DC 6066 (2013).

In reaching that conclusion, the Board has considered the November 12, 2008 private treatment record with a finding of left eye visual acuity of 20/400, but without notation as to whether such a finding was based on corrected or uncorrected visual acuity.  As documented above, multiple Board remands and VA letters have requested that the Veteran provide authorization to obtain additional records and clarification from the private clinician, but the Veteran has not provided such authorization.  In addition, the Board finds it highly significant that on October 28, 2008 and December 13, 2008, the Veteran was found to have uncorrected distance visual acuity of 20/400, with significantly improved corrected distance visual acuity.  Thus, approximately two weeks prior to the November 12, 2008 record the Veteran had uncorrected distance visual acuity of 20/400 and one month after November 12, 2008 the Veteran again had uncorrected distance visual acuity of 20/400 and on both instances had corrected distance visual acuity significantly better than 20/400.  In light of these near contemporaneous medical records demonstrating uncorrected distance visual acuity of 20/400 and as the Veteran did not provide authorization to seek any clarification as to the November 12, 2008 private record, the Board concludes that an increased staged rating for the period from November 12, 2008 to December 12, 2008 is not warranted.

The Board must also consider whether an increased rating is warranted based on loss of field of vision.  Under 38 C.F.R Part 4, DC 6080, concentric contraction of visual field to 15 degrees but not to 5 degrees warrants a 70 percent rating for bilateral loss, and a 20 percent rating for unilateral loss, or rate as 20/200 (6/60); concentric contraction of visual field to 30 degrees but not to 15 degrees warrants a 50 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rate as 20/100 (6/30); concentric contraction of visual field to 45 degrees but not to 30 degrees warrants a 30 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rate as 20/70 (6/21), concentric contraction of visual field to 60 degrees but not to 45 degrees warrants a 20 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rate as 20/50 (6/15).  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  VA rates unilateral loss of temporal half as 10 percent disabling, or rated as 20/70 (6/21); and unilateral loss of nasal half as 10 percent disabling, or as 20/50 (6/15).  38 C.F.R. § 4.84a, DC 6080 (2008); 38 C.F.R. § 4.79, DC 6080 (2013).

In the present case, the VA examination in December 2008 has provided the most recent field of vision measurements.  A normal field of vision temporally is 85 degrees.  The examination showed 65 degrees.  Normal vision down temporally is 85.  The Veteran's field was 70 degrees.  The normal field of vision down is 65 degrees with the Veteran's measured at 53 degrees.  Down nasally, 50 degrees is normal and the Veteran's was 42 degrees.  Normal vision nasally is 60 degrees.  The Veteran's was determined to be 40 degrees.  Up nasally, 55 degrees is considered normal whereas the Veteran's was 35 degrees.  The normal field of vision up is 45 degrees with 30 degrees being shown.  The final field of vision considered for the left eye is up temporally.  Fifty-five is normal and the Veteran's was measured at 35 degrees.  The total remaining visual field for the left eye is 370 degrees.  When this number is divided by the eight directions, and then rounded up, the average contraction of 47 degrees is obtained.  The left eye can be rated on its concentric contractions or based on an equivalent visual acuity of 20/60 (6/15).  Pursuant to the DC 6066, the equivalent visual acuity of 20/60 is insufficient to warrant a higher rating.  Moreover, the average contraction readings of 22 (VA examination of 2006) and 47 (VA examination report of 2008) in the left eye are also insufficient to warrant a higher rating under DC 6080.  The equivalent visual acuity of the 22 reading, 20/100, is also insufficient to warrant a higher rating pursuant to DC 6066 under the new regulations or DCs 6078 or 6079 under the old regulations.  

The Board is cognizant that under the new regulations a combined rating is applied under the provisions of 38 C.F.R. § 4.25 based on visual field defect and decreased visual acuity.  38 C.F.R. § 4.77(c) (2013).  In this case, however, such an application would not afford the Veteran a rating greater than 20 percent for the period on appeal after the effective date of the new regulations, December 10, 2008.  The January 2006 VA examination (with the associated Goldman visual field chart) occurred prior to the effective date of the new regulations and may not be used as a basis for an increased rating under 38 C.F.R. § 4.77(c).  The Goldman chart done as part of the December 2008 VA examination (the sole Goldman chart for the appellate time period after the change in regulations) shows an impaired visual field that would warrant a 10 percent rating.  The Veteran's corrected distance visual acuity at that time was 20/70, which also would warrant a 10 percent rating.  In May 2009, the Veteran had a corrected distance visual acuity of 20/150, which also would warrant a 10 percent rating.  Thus, for the period on appeal after the change in regulations the Veteran would warrant a 10 percent rating based on his decreased visual acuity and a 10 percent rating based on his impaired visual field.  The combined rating for these disabilities would be 20 percent.  See 38 C.F.R. § 4.25 (2013).  As such, an increased rating greater than 20 percent is not warranted under 38 C.F.R. § 4.77(c) for the period between December 10, 2008 and December 6, 2009.

The Board also has considered whether an increased or separate rating would be warranted under another DC.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A note to the rating schedule in effect prior to December 10, 2008, indicates that an eye disability rated under DCs 6000 to 6009 could possibly be rated from 10 to 100 percent disabling for impairment in visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  A minimum 10 percent rating applies during active pathology.  The Board notes that the Veteran has reported occasional eye pain that could be rated as analogous to an unhealed eye injury (DC 6009).  As discussed above, however, the Veteran's current rating is for impairment of visual acuity and, as the symptoms ultimately result in impairment of visual acuity, such are contemplated by the 20 percent rating assigned.

In order for a higher rating to be warranted under any another DC, the Veteran would have to have incapacitating episodes, which he has not had; related tuberculosis, which he has not had; related glaucoma, which he has not had; a related malignant neoplasm of the eyeball, which he has not had; related trachomatous conjunctivitis, which he has not had; related ectropion or entropion, which he has not had; related lagophthlamos, which he has not had; aphakia or dislocation of the crystalline lens, which he has not had; or paralysis of accommodation, which he has not had.  See 38 C.F.R. § 4.84a, DCs 6000 - 6035 (2008); 38 C.F.R. § 4.79, DCs 6000 - 6091 (2013).  The Board acknowledges that the Veteran reported double vision (or diplopia) during his May 2008 Board hearing; however, on examination the Veteran consistently has denied diplopia and no medical finding has suggested diplopia or made such a diagnosis.  As such, a separate or increased rating under DC 6090 is not warranted.  See 38 C.F.R. § 4.84a, DC 6090 (2008); 38 C.F.R. § 4.79, DC 6090 (2013).

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran under both the old and new regulations governing eye disabilities.  The Board has also considered manifestations attributable to all diagnosed conditions that have not been disassociated from his service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In summary, for the reasons and bases set forth above, the Board concludes that an increased initial rating of 20 percent, but no more, is warranted for the entire appellate time period prior to December 6, 2009, for left eye defect with decreased visual acuity and pale disc secondary to injury under DC 6077 (old regulation) and/or DC 6066 (new regulation).  The Board has considered staged ratings, but concludes that such are not warranted in this case.  See Fenderson, 12 Vet. App. at 119.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left eye disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left eye disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports blurred vision, difficulty focusing on near and far objects, occasional eye pain, light sensitivity, a large blind spot, and similar symptoms.  These are the type of symptoms contemplated by DC 6077, as well as DCs 6000-6009, as discussed above.  Thus, the Veteran's current schedular rating under DC 6077 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as the Veteran has not submitted evidence of unemployability that is related to his service-connected left eye disability, and as the record does not otherwise raise the issue, the Board finds that entitlement to a total disability evaluation based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial disability rating of 20 percent prior to December 6, 2009, for left eye defect with decreased visual acuity and pale disc secondary to injury, but no greater, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


